DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 12-13, 15, 17, 18, 22, and 24 are pending and examined herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Scharenberg et al. (United States Patent Application Publication US 20160243258A1, Pub. Date: Aug. 25, 2016).
Claim 1 is drawn to a DNA comprising nucleotides encoding a poly-adenylated (poly-A) tail located 3' to nucleotides encoding a protein of interest, wherein the poly-A tail comprises a first homopolymer sequence of at least 8 consecutive adenine (A) nucleotides and an interrupting sequence comprising one or more non-adenine (A) nucleotides.  
Regarding claim 1, Scharenberg disclosed a polynucleotide comprising:
a first nucleic acid sequence that comprises at least one endonuclease recognition site; and
a second nucleic acid sequence that comprises a plurality of thymine (T) nucleotides, wherein said plurality of thymine nucleotides comprises 20, 30, 40, …… 500 or 550 covalently linked thymine nucleotides, wherein the second nucleic acid comprises an endonuclease cleavage site that is within the plurality of thymine nucleotides or within ……. 8, 9, 10, ……. 19 or 20 nucleotides from the 5′ terminal thymine in the plurality of thymine nucleotides; and
wherein said first nucleic acid is covalently linked to said second nucleic acid at one end of said second nucleic acid and, wherein said endonuclease recognition site is within 1, 2, ……., 54 or 55 nucleotides of the endonuclease cleavage site and said endonuclease cleavage site is within 1, 2, ……, 39, or 40 nucleotides of the 5′ terminal thymine in the plurality of thymine nucleotides (Claim 1). In some alternatives, the gene encodes a protein, a nuclease, or an endonuclease (therefore reads on the instantly recited “protein of interest”) (p. 1, [0006]) . As depicted in Fig. 1, such a polynucleotide—by virtual of the Poly(T) being complementary to poly(A), represents the linear DNA vector comprising a site encoding a poly(A)tail and a BsaI endonuclease cleavage site within the poly(A)tail encoding region (FIGS. 1A and 1B). FIG. 1B, illustrates the region of interest, the multi cloning site (MCS) with a poly (A)tail encoding region. (p. 4, [0012]).
Therefore, Scharenberg disclosed a DNA construct comprising a gene encoding a protein of interest (e.g. a nuclease), with a poly(A) encoding region located 3’ to the gene of interest (which is cloned into the MCS), wherein the poly-A tail comprises a number of consecutive As (more than 120, up to 500; also see Fig. 1B below) and an interrupting sequence comprising one or more non-adenine (A) nucleotides (e.g. BsaI restriction site, GGTCTC).  
Therefore, all limitations of claim 1 are disclosed by Scharenberg, and Scharenberg anticipates claim 1.


    PNG
    media_image1.png
    1095
    435
    media_image1.png
    Greyscale

Claim 2 is drawn to the DNA of claim 1, wherein the poly-A tail further comprises a second homopolymer sequence of at least 8 consecutive As.  
Firstly, it should be noted that claim 2 does not define the position of the “second” homopolymer sequence of As, especially relative to the “interrupting sequence”. In other words, it is important to point out that claim 2 does not require the “first” and the “second” homopolymer of As immediately separated by the  “interrupting sequence”. As such, under the broadest reasonable interpretation, any consecutive stretch of As in the Fig. 1B above qualifies as the “second” homopolymer of As. That being said, Scharenberg disclosed 8, 9, 10, ……. 19 or 20 thymine nucleotides at the 5′ terminal side of the BsaI site, i.e. encoding 8, ….., 20 As after the “interrupting” sequence which is the BsaI recognition sequence.
Claims 3-4 are drawn to the DNA of claim 1, wherein the poly-A tail comprises three or more homopolymer sequences of at least 8 consecutive adenine (A) nucleotides; wherein the first and/or subsequent homopolymer sequence comprises at least 10, 15, 20, 25, 30, 35, or 40 consecutive adenine nucleotides. 
As noticed above regarding claim 2, claims 3-4 similarly do not define the position of the further homopolymer sequence of As. As such, under the BRI, these recited stretches of As reads on any of such stretches in the 120 to 500 As disclosed in Scharenberg. Noetheless, Scharenberg also disclosed, via the digestion at the BsaI site and ligation, addition of additional poly(T) to encode additional Poly(A)s ([0063], and therefore disclosed these further tracks of As.
Regarding claim 5, Scharenberg disclosed that the DNA construct disclosed therein allowed homopolymeric Poly(A) tracts of at least 500 bp can be stably propagated in linear plasmid (“Cloning of previously generated 70, 172, and 325 base pair tracts into the linear plasmid generated pEVL-100, pEVL-200 and pEVL-300 respectively, and subsequent cloning of a similarly generated blunt ended poly(A) polynucleotide population into BsaI digested/blunted pEVL-300 resulted in incorporation of additional 100 and 200 base pair tracts of poly(A) at the end of the pEVL-300 poly(A) tract, thus allowing the isolation of pEVL-400 and pEVL-500 (FIG. llD, left panel). [0207] Practically, it was found that inserts possessing up to 300 base pair poly(A) sequences are easily subcloned into pEVL (FIG. llC, FIG. llD). These tracts are also highly stable during extended propagation through a two week course of serial liquid culture (FIG. llE, also supported by DNA sequencing in both directions …….”) (p. 80, [0206]- [0207]) Therefore, Scharenberg disclosed by “interrupting” the poly(A) tracks with BsaI recognition sites, the long poly(A) coding sequences are stable, i.e. loss of nucleotides during replication is prevented.
Regarding claim 6, since the poly(A) tracks encoded by the DNA construct of Scharenberg is of sufficient length, binding of a poly(A) binding protein is inherent.
Regarding claims 7-9, 12-13, 15, Scharenberg disclosed the poly(A) tract of the recited sizes, e.g. 300 As; and the non-A nucleotides, e.g. BsaI restriction site, GGTCTC (see citations above). 
Regarding claim 22, Scharenberg disclosed restriction-ligation of poly(A) encoding sequences, thereby creating a tract of As with interspersed, e.g. BsaI sites, therefore more than one stretch of 6 non-A nucleotides.
Therefore, Claims 1-9, 12-13, 15, and 22 are anticipated by Scharenberg et al.

Claims 1-9, 12-13, 15, 17, 18, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) and (A)(2) as being anticipated by Eberle et al. (US Patent Application Publication US 20170166905A1, Pub. Date: Jun. 15, 2017, filed on Jul. 6, 2015).
Regarding claim 1, Eberle disclosed a nucleic acid molecule comprising in the 5′→3′ direction of transcription, a promoter; a transcribable nucleic acid sequence (i.e. a gene of interest, encoding a protein see p. 2, [0036]); and a nucleic acid sequence encoding at least 80 consecutive poly(A) nucleotides in the transcript, said poly(A) sequence comprising within the polyadenyl sequence a sequence of one or more consecutive nucleotides containing nucleotides other than As. (Claim 1, and p. 2, [0017], and [0036]).
Regarding claims 2-4, Eberle disclosed a construct comprising a 10 nucleotide random sequence between position 30 and 50 of a poly(dA:dT) region results in a more than 10-fold sequence stabilization in E. coli. ([0016]); or as in the nucleic acid molecule of claim 1, wherein said sequence of one or more consecutive nucleotides containing nucleotides other than A nucleotides is a sequence, e.g. an arbitrary sequence, of 2 or more consecutive nucleotides (Claim 2).
Regarding claim 5,  Eberle disclosed that said nucleic acid sequence exhibits higher stability upon propagation (i.e., during DNA replication)  compared to a nucleic acid molecule encoding a polyadenyl sequence of the same length (Claim 3).
Regarding claim 6, since the poly(A) tracks encoded by the DNA construct of Eberle is of sufficient length, binding of a poly(A) binding protein is inherent.
Regarding claims 7-9, 15, 18, 22, and 24, Eberle disclosed the nucleotide sequence of at least 80, 90, or at least 100 As, wherein the non-A nucleotides is located within a region from position 21 to position 80, 21 to 60, or 31 to 50 of said poly(A) sequence (after 21, 31, or 50 As) (Claims 4-5).
Regarding claims 12-13, and 24, Eberle disclosed a 10 nucleotide non-A sequence inserted inside the track of As (see above, and Claim 7, 3 to 10 non-A nucleotides). Regarding claim 17, Eberle disclosed a 3-nucleotide non-A interrupting sequence (Claim 7).
Therefore, claims 1-9, 12-13, 15, 17, 18, 22, and 24 are anticipated by the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663